UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended MARCH 31, 2010 Commission File Number:1-3433 THE DOW CHEMICAL COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 38-1285128 (I.R.S. Employer Identification No.) 2, MIDLAND, MICHIGAN48674 (Address of principal executive offices)(Zip Code) 989-636-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesþ No Class Common Stock, par value $2.50 per share Outstanding at March 31, 2010 1,154,900,085 shares The Dow Chemical Company QUARTERLY REPORT ON FORM 10-Q For the quarterly period ended March 31, 2010 TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Statements of Income 3 Consolidated Balance Sheets 4 Consolidated Statements of Cash Flows 5 Consolidated Statements of Equity 6 Consolidated Statements of Comprehensive Income 7 Notes to the Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 44 Disclosure Regarding Forward-Looking Information 44 Results of Operations 45 Changes in Financial Condition 60 Other Matters 63 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 67 Item 4. Controls and Procedures. 68 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 69 Item 1A. Risk Factors. 69 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 70 Item 6. Exhibits. 70 SIGNATURE 72 EXHIBIT INDEX 73 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. The Dow Chemical Company and Subsidiaries Consolidated Statements of Income Three Months Ended March 31, March 31, In millions, except per share amounts(Unaudited) Net Sales $ $ Cost of sales Research and development expenses Selling, general and administrative expenses Amortization of intangibles 22 Restructuring charges 16 19 Acquisition and integration related expenses 26 48 Equity in earnings of nonconsolidated affiliates 65 Sundry income (expense) - net 83 (3 ) Interest income 7 12 Interest expense and amortization of debt discount Income (Loss) from Continuing Operations Before Income Taxes (1
